REILLY, J.
¶ 25. (dissenting). The State charged Novy with bail jumping, alleging that on November 9, 2008, he violated his bail conditions by telephoning *459Julie from a payphone at L&M Meats. The State conceded that they failed to disclose, as required, both the name of the fingerprint expert that was going to be called at trial as well as the fingerprint report. The State also conceded that absent the fingerprint evidence they could not link Novy to the phone call. The State does not contest the trial court's dismissal of the bail jumping charge.
¶ 26. With the dismissal of the November 9, 2008 bail jumping charge, the evidence of the phone call at L&M Meats was no longer legally or logically relevant to any of the crimes considered by the jury. The majority concludes, however, that once Novy took the stand to testify in his own defense that he opened himself up to being impeached as to the phone call from L&M Meats. The majority concludes that evidence of the phone call became "bona fide rebuttal evidence" simply because Novy testified in his own defense. If Novy had been defending himself against a charge of making a phone call from L&M Meats on November 9, 2008, I would agree with the majority — but he wasn't — the evidence of the phone call from November 9, 2008, as received by the trial court, was irrelevant to any of the charges Novy was being tried on.
¶ 27. If the evidence of the November 9, 2008 phone call at L&M Meats had been proffered to the trial court as "other-acts" evidence per Wis. Stat. § 904.04(2), it may have been allowed in. The State, however, did not seek permission to offer the evidence as "other-acts" evidence and the trial court did not analyze the evidence under the Sullivan analysis.1 The majority in its analysis of the admissibility of the rebuttal evidence focuses on the trial court's exclusion of the fingerprint *460evidence and assumes the rebuttal evidence was admissible absent the State's failure to comply with the discovery statute. The majority fails to recognize that the dismissal of the bail jumping charge made the fingerprint evidence irrelevant.
¶ 28. Novy had the absolute right to testify in his own defense against the charges that he faced. We do not try people for having a bad character — we try them for the specific crime for which they are charged. If Novy had to defend himself against acts he did in his life that were not evidence of the crimes he was being tried on, he had the right to receive notice that he would have to so answer for those bad acts. It was fundamentally unfair to allow the State in rebuttal to connect up its opening statement that it would produce such "evidence" when the crime had been dismissed mid-trial and the State had not sought permission to use the "other-acts" evidence prior to impeaching Novy.2
¶ 29. The majority's conclusion has the result of rewarding the State for committing two evidentiary wrongs: the State's failure to comply with the discovery statute and the State's offering "other-acts" evidence without first obtaining permission to do so. The majority's reliance on Konkol, Wold and Harris are all misplaced as those cases relate to the admission of relevant rebuttal evidence — evidence that was related to the crimes being tried. The rebuttal expert used against Novy, in contrast, was not a "bona fide rebuttal witness" as he was not offering any evidence related to a crime the jury was considering, nor was the evidence permitted "other-acts" evidence.
*461¶ 30. The evidence of the phone call at L&M Meats on November 9, 2008, was not "legitimate rebuttal testimony and evidence" given the State's violation of Wis. Stat. § 971.23 and its failure to obtain permission to offer the phone call as "other-acts" evidence. I would respectfully reverse and remand for a new trial.

 State v. Sullivan, 216 Wis. 2d 768, 576 N.W.2d 30 (1998).


 Novy was in a catch 22 — he had to answer to expert reports and fingerprint testimony for a crime that had been dismissed by the trial court because the State had failed to provide that evidence to him.